DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed 11/04/2021, with respect to claims 1, 5, 6, 8-10, 12-15, and 17-19 have been fully considered and are persuasive.  The rejections of claims 1, 5, 6, 8-10, 12-15, and 17-19 under 35 U.S.C. 102 has been withdrawn. 

Applicant’s arguments, see page 11, filed 11/04/2021, with respect to claims 2-4 and 11 have been fully considered and are persuasive.  The rejections of claims 2-4 and 11 under 35 U.S.C. 103 have been withdrawn. 

Applicant’s arguments, see 12, filed 11/04/2021, with respect to claims 7, 16, and 20 have been fully considered and are persuasive.  The rejections of 7, 16, and 20 under 35 U.S.C. 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 (Currently amended) recites:
A computer-implemented method of geosteering inversion, the method comprising:
predicting a response of a downhole tool along a path of a wellbore to be drilled through a subsurface formation over different stages of a downhole operation, based on each of a plurality of initial models of the subsurface formation, each of the initial models representing a different number of formation layers than the other initial models over a specified depth range within the subsurface formation; 
determining an actual response of the downhole tool with respect to one or more formation parameters, based on measurements obtained from the downhole tool as the wellbore is drilled along the path during a current stage of the downhole operation; 
comparing the actual response of the downhole tool with the predicted response from each of the plurality of initial models; 
selecting at least one of the plurality of initial models as an inversion model, based on the comparison and at least one selection criterion; 
performing inversion for one or more subsequent stages of the downhole operation along the path of the wellbore, based on the selected inversion model; and 
adjusting the path of the wellbore for performing the one or more subsequent stages of the downhole operation, based on results of the inversion using the selected inversion model.

Seydoux et al. (US 20040154831 A1), hereinafter “Seydoux” is still considered by the Examiner to be the closest prior art of record.

Regarding Claim 1, Seydoux teaches A computer-implemented method of geosteering inversion, the method comprising:
predicting a response of a downhole tool along a path of a wellbore to be drilled through a subsurface formation over different stages of a downhole operation, based on each of a plurality of initial models of the subsurface formation (Seydoux Fig. 3C, Fig. 4 & [0061-0065]; e.g. [0063] the method includes pre-computing predicted, or theoretical, UDR tool responses for every possible combination of parameter values, including the tool positions within the formation or reservoir (shown at step 402). FIG. 3C shows predicted tool responses (333a, 3336, 3344, 3346, 3354, 3356, 336a, and 3366} for two different predicted resistivity profiles (234, 332); Fig. 4 402); 
determining an actual response of the downhole tool with respect to one or more formation parameters, based on measurements obtained from the downhole tool as the wellbore is drilled along the path during a current stage of the downhole operation (Seydoux Fig. 4 & [0066] The method also includes making measurements with an LWD resistivity tool, such as the UDR tool described above, during the drilling process (shown at step 404). These measurements are the tool's actual responses to the formation and reservoir surrounding the tool); 
comparing the actual response of the downhole tool with the predicted response from each of the plurality of initial models (Seydoux Fig. 4 & [0061] A method in accordance with embodiment of the invention can accurately determine a well location in the formation by comparing the measurement data obtained with an LWD resistivity tool with the expected tool responses based on the selected formation models; [0070] The method next includes generating an error function on a grid (shown at step 406). For each of the formation models based on the combinations of para meters for which the tool response has been predicted, an error function is generated; Fig. 4 406); 
selecting at least one of the plurality of initial models as an inversion model, based on the comparison and at least one selection criterion (Seydoux [0079] determining the optimum model of the formation (shown at step 408). & Fig. 4 408); 
performing inversion for one or more subsequent stages of the downhole operation along the path of the wellbore, based on the selected inversion model (Seydoux [0084-0088]; also see Fig. 5; 
; and 
adjusting the path of the wellbore for performing the one or more subsequent stages of the downhole operation, based on results of the inversion using the selected inversion model (Seydoux 
[0080] The method may next include a re-evaluation of the formation model (shown at step 409). This may include a comparison of the error function for the optimum model to a preselected threshold. If the value of the error function is below the preselected threshold, the model is valid. If not, the model may be adjusted and the inversion process repeated until the value of the error function for the optimum model is below the preselected threshold.; [0083] the method may then include making geosteering decisions (shown at step 410). & Fig. 4 410).

Seydoux, as best understood by the Examiner, and when considered alone and in combination with the other prior art of record, does not fairly teach or suggest that each of the initial models representing a different number of formation layers than the other initial models over a specified depth range within the subsurface formation.

Independent Claims 10 and 19 are allowed as they are analogous to claim 1. Claims 2-9 are allowed by virtue of their dependence on claim 1, claims 11-18 are allowed due to their dependence on claim 10, and claim 20 is allowed due to its dependence on claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        11/16/2021

/DANIEL R MILLER/Primary Examiner, Art Unit 2863